Exhibit 10.3

Covidien plc

2007 Stock and Incentive Plan

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

RESTRICTED UNIT AWARD granted on                      (the “Grant Date”).

1. Grant of Restricted Units. Covidien plc (the “Company”) has granted to you
Restricted Units, the amount of which is set forth in the Grant Letter that
issued this Award to you, subject to the provisions of these Terms and
Conditions and the Plan. The Company will hold the Restricted Units in a
bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.

2. Amount and Form of Payment. Each Restricted Unit represents one (1) Ordinary
Share and vested Restricted Units will be redeemed solely for Shares, subject to
Section 10.

3. Dividends. Each unvested Restricted Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on an Ordinary Share. DEUs will be calculated at the same dividend rate
paid to other holders of Ordinary Shares and will vest in accordance with the
vesting schedule applicable to the underlying Restricted Units.

4. Vesting. Except as provided below, Restricted Units subject to this Award
will vest according to the following schedule:

 

Date

  

Vested Percentage

 

1st Anniversary of Grant Date

   25 % 

2nd Anniversary of Grant Date

   50 % 

3rd Anniversary of Grant Date

   75 % 

4th Anniversary of Grant Date

   100 % 

If your employment terminates before full (100%) vesting, you will forfeit the
unvested portion of Restricted Units. However, if your employment terminates due
to Normal Retirement (your employment terminates on or after the date you attain
age 60 and the sum of your age and years of service equals at least 70),
Retirement (your employment terminates on or after the date you attain age 55
and the sum of your age and years of service equals at least 60), death,
Disability, a Change in Control or Divestiture or Outsourcing Agreement,
Restricted Units subject to this Award will become vested in accordance with the
provisions of Section 5, 6 or 7, as applicable.



--------------------------------------------------------------------------------

5. Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Restricted Units subject to this
Award will vest if your Termination of Employment is a result of your
Retirement, Normal Retirement, Disability or death as follows:

(i) Retirement. If your employment terminates as a result of your Retirement (as
defined in Section 4) and your Retirement occurs less than 12 months after the
Grant Date, you will forfeit all Restricted Units subject to this Award. If,
however, your Retirement occurs at least 12 months after the Grant Date, then
you will be entitled to pro rata vesting of Restricted Units subject to this
Award based on (A) the number of whole months completed from Grant Date through
your Termination of Employment date divided by 48 times (B) the total number of
Restricted Units subject to this Award minus (C) the number of Restricted Units
subject to this Award that previously vested.

(ii) Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 4), your death or a
Disability, then you will become fully vested in all Restricted Units subject to
this Award on the date of your Normal Retirement, death or Termination of
Employment due to Disability.

6. Termination of Employment Following a Change in Control. Notwithstanding the
vesting provisions described in Section 4, you will become fully vested in all
Restricted Units subject to this Award on the date your employment terminates
after a Change in Control if you satisfy one of the following requirements:

(i) Within 12 months after a Change in Control, the Company or any Subsidiary
terminates your employment for any reason other than Cause, Disability or death;
or

(ii) Within 12 months after a Change in Control and within 60 days after one of
the events listed in this Section 6(ii), you terminate your employment because
(A) the Company or any Subsidiary (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position (including titles and reporting
relationships and level), authority, duties or responsibilities; or (3) takes or
causes to be taken any other action which, in your reasonable judgment, would
cause you to violate your ethical or professional obligations (after written
notice of such judgment has been provided by you to the Company and the Company
has been given a 15-day period within which to cure such action), or which
results in a significant diminution in your position, authority, duties or
responsibilities; or (B) the Company or any Subsidiary, without your consent,
(1) requires you to relocate to a principal place of employment more than 50
miles from your existing place of employment; or (2) reduces your base salary,
annual bonus, or retirement, welfare, share incentive, perquisite (if any) and
other benefits when taken as a whole.



--------------------------------------------------------------------------------

7. Termination of Employment Resulting From Divestiture or Outsourcing
Agreement. Notwithstanding the vesting provisions described in Section 4, and
subject to the provisions of subsection (i) below, if your employment terminates
as a result of a Divestiture or Outsourcing Agreement, then Restricted Units
subject to this Award will vest on a pro-rata basis based on (A) the number of
whole months completed from Grant Date through your Termination of Employment
date divided by 48 times (B) the total number of Restricted Units subject to
this Award minus (C) the number of Restricted Units subject to this Award that
previously vested.

(i) Notwithstanding the foregoing provisions of this Section 7, you shall not be
eligible for pro-rata vesting if (A) your Termination of Employment occurs on or
prior to the closing date of a Divestiture or such later date as is provided
specifically in the applicable transaction agreement or related agreements, or
on the effective date of an Outsourcing Agreement (the “Applicable Employment
Date”), and (B) you are offered Comparable Employment with the buyer, successor
company or Outsourcing Agent, as applicable, but do not commence such employment
on the Applicable Employment Date.

(ii) For purposes of this Section 7 and these Terms and Conditions,
(A) “Comparable Employment” means employment at a location that is no more than
50 miles from your job location at the time of your Termination of Employment
that has a base salary and target bonus opportunity that is at least equal to
your base salary and target bonus opportunity in effect immediately prior to
your Termination of Employment; (B) “Disposition of Assets” means the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
individual or entity; (C) “Disposition of a Subsidiary” means the disposition by
the Company or Subsidiary of its interest in a subsidiary or controlled entity
to an unrelated individual or entity, provided that such subsidiary or
controlled entity ceases to be a member of the Company’s controlled group as a
result of such disposition; (D) “Divestiture” means a Disposition of Assets or a
Disposition of a Subsidiary; and (E) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary transfers
the performance of services previously performed by Company or Subsidiary
employees to the Outsourcing Agent, and (2) the Outsourcing Agreement includes
an obligation of the Outsourcing Agent to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

8. Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares subject to this Award, to withhold or require from you the amount
necessary to satisfy applicable tax requirements (e.g., income tax, social
insurance, payroll tax and payment on account), as determined by the Company.
If, at any time after the Grant Date, you become subject to tax in more than one
jurisdiction, the Company may be required to withhold or account for applicable
tax requirements in the various jurisdictions. By accepting this Award, you
authorize the Company or any Subsidiary to satisfy applicable tax or tax
withholding requirements by (i) withholding from your wages or other cash
compensation payable to you or (ii) withholding from any proceeds resulting from
the sale of Shares underlying this Award either through a voluntary sale or
through a mandatory sale arranged by the Company on your behalf and pursuant to
this authorization. Furthermore, if the Shares subject to this Award vest under



--------------------------------------------------------------------------------

circumstances where they have not otherwise been fully paid-up in accordance
with the requirements of Irish law, the Company or any Subsidiary may require
you to pay the par value of each Share which vests hereunder at the time of such
vesting. The Company or any Subsidiary may take the payment from you by
application of any of the methods of withholding set forth herein. If the
Company or any Subsidiary cannot withhold or account for all taxes associated
with this Award, or obtain payment of the par value of each Share that vests
hereunder, by application of the means described herein, then, by accepting this
Award, you agree that you will pay to the Company or any Subsidiary all amounts
necessary to satisfy applicable tax requirements or the requirement that Shares
be issued on a fully paid-up basis and acknowledge that the Company may refuse
to issue or deliver Shares subject to this Award, or the proceeds from the sale
of such Shares, if you do not comply with such obligations.

9. Transfer of Award. You may not transfer this Award or any interest in
Restricted Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Restricted Units is null
and void.

10. Forfeiture of Award. You will forfeit all or a portion of the Restricted
Units subject to this Award if your employment terminates under the
circumstances described below:

(i) If the Company or Subsidiary terminates your employment for Cause,
including, without limitation, a termination as a result of your violation of
the Company’s Guide to Business Conduct, then the Company will immediately
rescind all unvested Restricted Units subject to this Award and you will forfeit
all rights you have with respect to this Award. Also, by accepting this Award,
you agree and promise to deliver to the Company immediately upon your
Termination of Employment for Cause, Shares (or, in the discretion of the
Company, cash) equal in value to the amount of all Restricted Units subject to
this Award that vested during the 12-month period that occurs immediately before
your Termination of Employment for Cause.

(ii) If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
all unvested Restricted Units subject to this Award and you will forfeit all
rights you have with respect to this Award. Also, by accepting this Award, you
agree and promise to deliver to the Company immediately upon the date the
Committee determines that you could have been terminated for Cause, Shares (or,
in the discretion of the Company, cash) equal in value to the amount of all
Restricted Units subject to this Award that vested during the period that begins
12 months immediately before your Termination of Employment and ends on the date
that the Committee determines that you could have been terminated for Cause.

(iii) If the Committee determines in its sole discretion that at any time after
your Termination of Employment and prior to the second anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or
(B) entered into an employment or consultation arrangement (including any
arrangement for employment or



--------------------------------------------------------------------------------

service as an agent, partner, stockholder, consultant, officer or director) with
any entity or person engaged in a business and (1) such employment or
consultation arrangement would likely (in the Committee’s sole discretion)
result in the disclosure of confidential or proprietary information related to
any business of the Company or any Subsidiary to a business that is competitive
with any Company or Subsidiary business as to which you had access to strategic
or confidential information and (2) the Committee has not approved the
arrangement in writing, then the Company will immediately rescind all unvested
Restricted Units subject to this Award and you will forfeit all rights you have
with respect to this Award. Also, by accepting this Award, you agree and promise
to deliver to the Company, immediately upon the Committee’s determination date,
Shares (or, in the discretion of the Company, cash) equal in value to the amount
of all Restricted Units subject to this Award that vested during the period that
begins 12 months immediately before your Termination of Employment and ends on
the date of the Committee’s determination.

11. Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this Award and other relevant provisions to the extent necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided by this Award. Any such determinations and adjustments made by the
Committee will be binding on all persons.

12. Restrictions on Payment of Shares. Payment of Shares for Restricted Units is
subject to the conditions that, to the extent required at the time of delivery
of such Shares:

(i) The Shares covered by this Award will be duly listed, upon official notice
of issuance, on the NYSE; and

(ii) A Registration Statement under the United States Securities Act of 1933
with respect to the Shares will be effective or an exemption from registration
will apply.

The Company will not be required to deliver any Shares until all applicable
federal and state laws and regulations have been complied with and all legal
matters in connection with the issuance and delivery of the Shares have been
approved by the Company’s legal counsel.

13. Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company’s securities. The Company has the right to
recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.



--------------------------------------------------------------------------------

14. Plan Terms Govern. The vesting of Restricted Units, the disposition of any
Shares received on or after such vesting, and the treatment of any gains
received upon such disposition are subject to the terms of the Plan and any
rules that the Committee prescribes. The Plan document, as amended from time to
time, is incorporated into these Terms and Conditions. Unless defined herein,
capitalized terms used in these Terms and Conditions are defined in the Plan. If
there is any conflict between the terms of the Plan and these Terms and
Conditions, the Plan’s terms govern. By accepting this Award, you acknowledge
receipt of the Plan and the prospectus, as in effect on the Grant Date.

15. Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law. Such data includes, but is not limited to, the information provided to you
as part of the grant package and any changes thereto (e.g., details of
Restricted Units, including amounts awarded, unvested, or vested), other
appropriate personal and financial data about you (e.g., name, home address,
telephone number, date of birth, nationality, job title, and social security,
social insurance or other identification number), and information about your
participation in the Plan and Shares obtained under the Plan from time to time.
By accepting this Award, you give your explicit consent to the Company’s
accumulating and processing personal data and/or sensitive personal data as
necessary or appropriate for Plan administration. Your personal data will be
retained only as long as is necessary to administer your participation in the
Plan. If applicable, by accepting this Award, you also give your explicit
consent to the Company’s transfer of personal data and/or sensitive personal
data outside the country in which you work or reside and to the United States of
America. The legal persons for whom your personal data are intended include the
Company, its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator, and any other person that the Company retains or
utilizes for compensation planning or Plan administration purposes. You have the
right to request a list of the names and addresses of any potential recipients
of your personal data and to review and correct your personal data by contacting
your local Human Resources Representative. By accepting this Award, you
acknowledge your understanding that the transfer of the information outlined
here is important to Plan administration and that failure to consent to the
transmission of such information may limit or prohibit your participation in the
Plan.

16. No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of restricted units under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any restricted units, or benefits in lieu of restricted
units, even if restricted units have been granted repeatedly in the past and
that all decisions with respect to future grants will be in the Company’s sole
discretion. By accepting this Award, you also acknowledge that this Award and
any gains received hereunder are extraordinary items and are



--------------------------------------------------------------------------------

not considered part of your salary or compensation for purposes of any pension
or retirement benefits or for purposes of calculating any termination,
severance, redundancy, resignation, end of service payments, bonuses,
long-service awards, life or accident insurance benefits or similar payments.
Neither this Award, nor any gains received hereunder, is intended to replace any
pension rights or compensation. If the Company or Subsidiary terminates your
employment for any reason, you agree that you will not be entitled to damages
for breach of contract, dismissal or compensation for loss of office or
otherwise to any sum, Shares, Restricted Units or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.

17. Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason. Payment of Shares is not secured by a
trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific Company or Subsidiary asset by reason of this
Award. You have no rights as a stockholder of the Company pursuant to this Award
until Shares are actually delivered to you.

18. Entire Agreement and Amendment. These Terms and Conditions and the Plan
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to the terms of the Plan.

19. Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

20. Language. If you have received a translation of these Terms and Conditions
or any other document related to the Plan in a language other than English, then
the English version of such document shall govern.

21. Electronic Delivery. By accepting this Award, you agree to receive documents
relating to your participation in the Plan by electronic means, including
through the online system maintained by any outside Plan administrator.

22. Appendix. The Appendix is an integral part of these Terms and Conditions and
any reference herein to these Terms and Conditions includes the Appendix in such
reference. If, on the Grant Date, you reside in a country listed in the
Appendix, then the provisions of the Appendix with respect to such country shall
govern with respect to the matters described therein. If, after the Grant Date,
you relocate to another country and any or all of your countries of residence
are listed in the Appendix, then the Company may determine that some or all of
the provisions of the Appendix with respect to such countries govern if
necessary to comply with applicable law or to facilitate Plan administration.



--------------------------------------------------------------------------------

23. Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and construed accordingly.

24. Acceptance. By accepting this Award, you agree to the following:

(i) You have carefully read, fully understand and agree to all of the terms and
conditions contained in the Plan and these Terms and Conditions; and

(ii) You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.

You will be deemed to consent to the application of all of the terms and
conditions set forth in the Plan and these Terms and Conditions unless you
contact Covidien, c/o Equity Plan Administration, 15 Hampshire Street,
Mansfield, MA 02048 USA in writing within thirty (30) days of receiving the
grant package. Receipt by the Company of your non-consent will nullify this
Award unless otherwise agreed to in writing by you and the Company.



--------------------------------------------------------------------------------

APPENDIX

TO

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

Additional Terms and Conditions for Specified Countries

This Appendix includes additional terms and conditions that apply if you reside
in one of the countries specified below. Note that the specific application of
relevant laws in your country may differ depending upon the specific facts of
your situation. We advise you to seek appropriate professional advice to
determine how these laws may impact your particular situation. If you are a
citizen or resident of a country other than the one in which you are currently
working or have worked in since this Award was granted to you, the information
contained herein may not apply to you. If a country is not listed below, then
there are no additional terms and conditions which apply to such country.

[The provisions of this Appendix that relate to countries other than the

United States of America have been intentionally omitted.]

UNITED STATES OF AMERICA

Notwithstanding any other provision of these Terms and Conditions to the
contrary, in the event that all or a portion of this Award becomes subject to
Code Section 409A, the provisions contained in Section 7.12 of the Plan shall
govern and shall supersede any applicable provision of these Terms and
Conditions.